Citation Nr: 0204631	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  96-23 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for psoriasis vulgaris, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from August 1964 to 
July 1966.  

The appeal arises out of a June 1996 rating action by the San 
Juan, Puerto regional office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, a 10 percent 
evaluation for the veteran's skin disorder was confirmed.  
The veteran perfected an appeal with respect to that decision 
in July 1996, and a hearing at which he testified was 
conducted at the RO that same month.  In September 1996, the 
RO increased the evaluation for the veteran's psoriasis to 30 
percent effective from his date of claim in September 1995.  
Thereafter, the case was forwarded to the Board of Veterans' 
Appeals (Board) in Washington, D.C. and in June 1998, the 
Board denied the veteran's claim.  

The veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims and in February 1999, the 
Secretary of Veterans Affairs, represented by the VA General 
Counsel, filed an unopposed motion with the Court to vacate 
the Board's decision in order to ensure that all relevant 
documents in the claims file were translated from Spanish to 
English.  The Court granted the motion in an October 1999 
order, and the case was returned to the Board.  In September 
2000, the Board remanded the case to the RO.  Since the 
veteran's appeal continued to be denied, the matter was 
returned to the Board in January 2002.  It was subsequently 
referred to the undersigned for her consideration, who 
observes that all relevant documents in Spanish have been 
translated to English.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  The veteran's skin disability is productive of extensive 
exfoliation, but it is not shown to be exceptionally 
repugnant or to cause ulceration, crusting or systemic 
manifestations.  

3.  In November 2001, the veteran was service connected for 
dysthymia, secondary to his service connected skin 
disability, for which he is rated as 50 percent disabling.   

4.  The veteran's dysthymia may be construed as a nervous 
manifestation of the veteran's skin disorder.  

5.  To award additional compensation for the veteran's skin 
disorder for impairment that also contemplates the veteran's 
psychiatric disorder would constitute pyramiding of benefits.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for psoriasis vulgaris have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.14, 4.119, Diagnostic Codes 7803, 7816 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the veteran's claim concerning the 
evaluation of his skin disorder, the Board notes that during 
the pendency of this appeal, the Veterans' Claims Assistance 
Act of 2000 (VCAA) was signed into law.  This legislation is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), and it essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law, which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

After reviewing this law and its implementing regulations, 
the Board finds that the veteran will not be prejudiced by 
its consideration of the claim for an increased rating under 
these rules insofar as VA has already met all notice and duty 
to assist obligations to the veteran that they set forth.  In 
essence, the veteran in this case has been notified through 
the statement of the case and supplemental statement of the 
case of the criteria by which the disability at issue has 
been evaluated.  In addition, through these documents, the 
veteran has been advised of the evidence, which would 
substantiate his claim, and that which has been considered in 
connection with his appeal.  Moreover, it appears that the RO 
has obtained those records that appear to be relevant to the 
veteran's claim, and he was examined for VA purposes in 
connection with this matter on several occasions.  The 
veteran has not identified any further relevant documents 
that are available, that have not been obtained.  Under these 
circumstances, it may be concluded that VA's obligation to 
obtain any other records or undertake additional development 
has been satisfied.  

As stated, since the requirements of the VCAA have been met, 
the veteran will not be prejudiced as a result of the Board 
deciding his appeal without first affording the RO an 
opportunity to consider the claims anew in light of the VCAA 
and its implementing regulations, or without first affording 
the veteran opportunity to respond to the new regulatory 
language.  A remand for the RO to consider this law or to 
have the veteran respond to the new legal criteria would 
serve no useful purpose, but would only delay resolution of 
the veteran's claims.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  

The record in this case reflects that service connection for 
the veteran's skin disability was established in a May 1975 
rating action, with a 10 percent disability evaluation 
assigned effective from November 1974.  This was based on a 
review of evidence that revealed the onset of psoriasis in 
service, with lesions on the scalp, trunk and extremities.  
This 10 percent rating remained in effect until the veteran's 
current appeal.  As mentioned in the Introduction, during the 
course of this appeal the veteran's disability evaluation was 
increased to 30 percent, effective from his current September 
1995 claim.  The veteran now seeks to establish a rating in 
excess of this 30 percent.  

The veteran's skin disorder is evaluated under the provisions 
of 38 C.F.R. Part IV, Diagnostic Code 7806.  Under this code, 
a 30 percent rating is assigned with exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 50 
percent rating, the highest schedular rating for this 
disability, is assigned when the condition is productive of 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or if it is exceptionally 
repugnant.  

The evidence shows that shortly after the veteran submitted 
his current claim he was examined for VA purposes in December 
1995.  The report from this examination revealed that the 
veteran had erythematous scaly patches on the scalp, glabella 
area and his ears.  There were also erythematous, silvery 
scaly patches on the elbows, back, chest, thighs and legs.  
The diagnoses were psoriasis vulgaris with 30 percent 
involvement, and seborrheic dermatitis.  

The veteran was examined again for VA purposes in August 
1996.  The report from this examination showed that at that 
time, there were erythematous, scaly patches on the veteran's 
face, nose, forearms, ears and scalp.  Also on the scalp were 
erythematous silvery scales.  Erythematous scaly plaques were 
observed on the elbows, and legs, and guttate lesions were 
noted on the veteran's back and chest.  At this time, 
although a specific percentage of the veteran's body involved 
with psoriasis was not provided, it was noted that the 
veteran had less involvement than on his previous 
examination.  This was explained by the nature of the 
condition, which was described as one that can improve 
markedly during the summer and exacerbate during winter.  
Also accompanying this report were color photographs showing 
various parts of the veteran's head, his elbows, and what 
appears to be his left lower extremity.  

Outpatient treatment records dated in 1998 reveal that the 
veteran's skin condition was described as a generalized rash, 
with the diagnosis listed as "sever[e] psoriasis."  Color 
photographs of the veteran's legs, buttocks, left and right 
underarm areas, scalp and elbows that were apparently taken 
at this time were also associated with the claims file.  

The veteran was last examined for VA purposes in connection 
with this claim in October 2001.  At that time, there were 
erythematous scaly plaques on the scalp, face, elbows and 
knees.  There were also scaly patches on the glabellar area 
and eyebrows.  The diagnoses were "psoriasis vulgaris around 
15% of body involvement" and "chronic dermatitis."  

As set forth above, the veteran's skin disability has been 
consistently described as including erythematous scaly 
plaques, and scaly patches.  During the course of the appeal, 
and as anticipated by the nature of the disability, the 
condition has also apparently undergone periods of remission 
and exacerbation with one record reflecting the condition as 
involving 30 percent of the veteran's body, another record 
showing only 15 percent involvement, and another in which the 
condition is described as severe with a generalized rash.  On 
the latter occasion, it appears that color photographs were 
taken, which are consistent with the description of a 
generalized distribution of a rash over the veteran's body.  
Under these circumstances, the Board is satisfied that the 
evidence during the appeal period reflects the presence of 
what may be reasonably characterized as extensive exfoliation 
as contemplated in the criteria for a 50 percent disability 
rating under Diagnostic Code 7806.  Extensive exfoliation 
alone, however, is not sufficient to establish entitlement to 
a 50 percent rating under this Code.  In addition to that, 
either systemic or nervous manifestations also must be shown, 
or the condition must be exceptionally repugnant.  

Although the record shows that scaly patches and plaques 
caused by the veteran's skin disability may at times be 
widely distributed about the veteran's body, including his 
face, at no time has any medical professional characterized 
the condition as being exceptionally repugnant.  Certainly, 
none of the photographs that have been submitted into the 
record portray that level of disfigurement.  In view of this, 
the Board concludes that the criteria for a 50 percent rating 
for the veteran's skin disorder are not met by virtue of it 
being exceptionally repugnant.  

As to the question of whether there are any systemic or 
nervous manifestations of the veteran's skin disorder, the 
record is silent as to presence of any manifestations of a 
systemic nature.  The Board must acknowledge, however, that 
by a November 2001 rating action, VA recognized the veteran's 
dysthymia as a service connected disability, secondary to the 
veteran service connected psoriasis.  A 50 percent disability 
evaluation was assigned for this psychiatric disorder under 
Diagnostic Code 9433, effective from September 1995.  In view 
of this, the veteran's dysthymia may be construed as a 
nervous manifestation of the veteran's skin disorder, such 
that together with the presence of extensive exfoliation, the 
criteria for a 50 percent rating under Diagnostic Code 7803 
could be considered to have been met.  

The fact that the veteran may be considered to have met the 
criteria for a 50 percent rating under the provisions of 
Diagnostic Code 7803 in this case, however, does not end the 
matter.  The rating schedule may not be employed as a vehicle 
for compensating a claimant twice (or more) for the same 
symptomatology.  This would result in overcompensating a 
claimant for the actual impairment of his earning capacity.  
In this regard, regulations specifically provide that 
"evaluation of the same manifestation under different 
diagnoses are to be avoided."  38 C.F.R. § 4.14.  Here, the 
veteran has already been awarded service connection and paid 
compensation benefits for the nervous manifestation of his 
skin condition, effective from the date of his current claim.  
In view of that, to award additional compensation under 
Diagnostic Code 7803 for impairment that also contemplates 
the veteran's psychiatric disorder would be inconsistent with 
the foregoing regulatory provisions against pyramiding of 
benefits.  Accordingly, the Board must find that an increased 
evaluation for purposes of awarding compensation for the 
veteran's skin disorder is not warranted, and his appeal is 
denied.  

In reaching this decision, the Board has also given 
consideration to the potential application of 38 C.F.R. 
§ 3.321(b)(1), but the evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321.  The current evidence of record does not 
demonstrate, nor has it been contended, that the veteran's 
disability resulted in frequent periods of hospitalization.  
Moreover, while this service-connected disability may have an 
adverse effect upon employment, it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Accordingly, with the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO, for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation, is not warranted.


ORDER

Entitlement to an increased rating for purposes of awarding 
additional compensation for psoriasis vulgaris is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

